Citation Nr: 1705926	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  09-42 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a right knee meniscectomy and chondroplasty for the rating period from October 1, 2007 to December 29, 2008.

2.  Entitlement to a rating in excess of 40 percent for residuals of a right knee meniscectomy and chondroplasty and residuals of a partial right knee replacement for the rating period from July 1, 2009 to January 10, 2012.

3.  Entitlement to a rating in excess of 60 percent for residuals of a right knee meniscectomy and chondroplasty and residuals of a partial right knee replacement beginning January 11, 2012.

4.  Entitlement to service connection for a left knee disorder as secondary to the service-connected right knee disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to May 1995.

Following the most recent February 2016 supplemental statement of the case (SSOC), the Veteran submitted a March 2016 private medical opinion from 
Dr. M. M. regarding his left knee disorder.  VA also received Social Security Administration (SSA) disability records in February 2017.  The Veteran has not waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).  However, inasmuch as the Board is remanding the claims on appeal, the AOJ will have opportunity to review the additional evidence received on remand, and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board also notes that in a May 2016 rating decision, the RO denied service connection for asthma, claimed as a respiratory condition.  In a November 2016 notice of disagreement (NOD), the Veteran expressed disagreement with the denial listed above.  The AOJ acknowledged receipt of the NOD by way of a November 2016 letter and informed him that he could select to have a Decision Review Officer review the case.  He was also informed that additional development might take place and if the appeal could not be granted, the AOJ would issue a statement of the case.  As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for this issue is not warranted at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee Disability.  By way of procedural background, in an April 2008 rating decision, the Veteran was initially granted service connection for a right knee medial meniscus tear and arthritis, status post meniscectomy and chondroplasty.  A 10 percent evaluation was assigned effective June 19, 2007, the date of the claim for VA compensation benefits. 

Thereafter, in a March 2012 SSOC, the RO found that an increased evaluation for the Veteran's right knee disability was warranted on the basis of a clear and unmistakable error made in the prior April 2008 rating decision.  The RO granted a temporary 100 percent evaluation from June 19, 2007.  An evaluation of 40 percent was assigned from October 1, 2007.  Moreover, due to his partial right knee replacement surgery, he was awarded another temporary 100 percent rating from December 30, 2008.  A 40 percent evaluation was assigned beginning July 1, 2009, and a 60 percent rating was assigned effective January 11, 2012.

The Veteran maintains that a 60 percent rating for his right knee disability should have been assigned for the entire initial rating period on appeal (excluding the temporary 100 percent ratings).  

The most recent VA examination, which addresses the rating criteria for the Veteran's right knee disability, is dated in January 2012, more than 5 years ago.  Further, the Veterans Claims Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The January 2012 VA examination report does not include joint testing for pain on both active and passive motion and in weightbearing and non-weightbearing.  Accordingly, a new examination is warranted. 

Left Knee Disorder.  The Veteran maintains that his currently-diagnosed left knee disorder is secondary to his service-connected right knee disability.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran submitted a March 2016 statement from his private physician, 
Dr. M. M. indicating that the Veteran had undergone right and left knee medial compartment unicompartmental knee arthroplasty.  It was also noted that it was as likely as not that the left knee pain and arthritis were due to the right knee.  A rationale in support of this opinion was not provided.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The evidence also includes a March 2008 VA medical opinion where the examiner indicated that the Veteran gave a history of insidious onset of left knee pain over the previous 3-4 years.  He was not noted to walk with a limp or altered gait.  He also gave no history of traumatic injury to the left knee.  The examiner therefore opined that it was less likely than not that his left knee complaints developed as a result of his right knee condition.

Unfortunately, the March 2008 VA medical opinion did not address aggravation.  See Allen, 7 Vet. App. at 449 (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Further, in the January 2012 VA knee examination, it was noted that the Veteran occasionally used a cane for assistance with ambulation, which suggests that he may now have an altered gait.  Moreover, the January 2012 VA examiner stated that the Veteran's service-connected right knee disability had worsened since 2008, which also suggests a possibility of overuse of the left knee while compensating for the worsening right knee.  

For these reasons, a medical examination and opinion is warranted to assist in determining whether the service-connected right knee disability either caused or aggravated the left knee disorder.  

TDIU.  The remand regarding the claims discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an examination in order to assess the current severity of his right knee disability and to assist in determining the etiology of the left knee disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

(a)  The examiner should conduct range of motion testing for both knees and provide an opinion as to range of motion based on 
(1) active motion; (2) passive motion; 
(3) weight-bearing; and (4) non-weight bearing motions.

(b)  Regarding the left knee, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left knee disorder was either caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected right knee disability.

(c)  If aggravation of the left knee by the right knee disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The examiner is also asked to discuss the functional impairment caused by the Veteran's right and left knees, including physical limitations such as lifting, standing, sitting, or any other factors that may impact his ability to engage in any type of substantially gainful employment consistent with his training, skills, and experience.

If the examiner determines that a vocational or similar specialist is needed to address the functional impairment, one should be so ordered.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




